Exhibit 10.69

 

SETTLEMENT AGREEMENT AND RELEASE

 

THIS AGREEMENT is entered into as of March 11, 2003 between Key Equipment
Finance (“Key”), a division of Key Corp. Capital, Inc., a Michigan Corporation
with its principal place of business at 127 Public Square, Cleveland, Ohio, and
the successor-in-interest to Leasetec Corp., and Zamba Corporation (“Zamba”), a
Minnesota corporation with principal offices at 3033 Excelsior Boulevard, Suite
200, Minneapolis, Minnesota.  Key is the Plaintiff incorrectly identified as Key
Equipment Finance International, Inc. in the pending Hennepin County action, Key
Equipment Finance International, Inc. v. Zamba Corporation, Court File: CT
02-017418.

 

Key and Zamba have entered into a long-term Equipment Leasing Contract on
October 11, 2000 consisting of a Master Equipment Lease Agreement and three
Equipment Schedules (“Lease”).  A dispute has arisen between Zamba and Key as to
the remaining obligations under the Lease.

 

NOW, THEREFORE, KEY AND ZAMBA AGREE AS FOLLOWS:

 

1.             Promptly following receipt of this Settlement and Release
Agreement signed by Key, Zamba will sign and forward to Key a Promissory Note
and a Verified Confession of Judgment in the form of such documents attached to
this Settlement and Release Agreement as Exhibits A and B, respectively.

 

2.             In consideration of the execution and delivery of the Promissory
Note and the Verified Confession of Judgment and payment as described therein,
Key, on behalf of itself and its parent, affiliated and subsidiary companies,
does hereby release and forever discharge Zamba, its parent, affiliated and
subsidiary companies and their respective directors, officers, employees,
insurers, successors and assigns, from any and all past and

 

1

--------------------------------------------------------------------------------


 

future claims, liability, losses, costs and damages, known and unknown, arising
out of or in any way related to the Lease, including but not limited to lease
payments, claims related to the equipment that was leased or any other claims. 
This release includes but is not limited to any liability in contract or in tort
for negligence, strict liability, breach of contract, breach of warranty or
other product liability and any liability for punitive damages.  In
consideration of this release, Zamba, on behalf of itself and its parent,
affiliated and subsidiary companies, does hereby release and forever discharge
Key, its parent, affiliated and subsidiary companies and their respect
directors, officers, employees, insurers, successors and assigns, from any and
all past and future claims, liability, losses, costs and damages, known and
unknown, arising out of or in any way relating to the Lease, including but not
limited to lease payments, claims related to the equipment that was leased or
any other claims.  Key and Zamba, warrant that as of the date of their signature
below they are unaware of any claim that may exist between Key and Zamba and
their parents, subsidiaries, and affiliates, whether or not arising out of or in
any way related to the Lease, except those claims being released herein.  This
release includes but is not limited to any liability in contract or in tort for
negligence, strict liability, breach of contract, breach of warranty or other
product liability for punitive damages.

 

In executing this release, the parties intend to, and hereby do, terminate the
Lease.

 

3.             This Settlement Agreement and Release, including attached
exhibits, supersedes all prior agreements, negotiations or understandings,
whether written or oral, between Zamba and Key.  Neither party has relied on any
promise, agreement, statement or representation not expressed herein. This
Settlement Agreement and Release may be modified only by written agreement
signed by the parties hereto.

 

4.             Upon execution of this Settlement Agreement and Release and the
corresponding Promissory Note and Verified Confession of Judgment, the parties
authorize

 

2

--------------------------------------------------------------------------------


 

their respective counsel to stipulate without costs, disbursements or attorney’s
fees to either side to the dismissal with prejudice of the pending action in
Hennepin County, captioned, Key Equipment Finance International, Inc. v. Zamba
Corporation, Court File: CT 02-017418.

 

5.             The stipulation of dismissal with prejudice of the pending action
above-referenced shall not impede Key’s ability to enforce the Verified
Confession of Judgment should Zamba not satisfy the conditions of the Promissory
Note.

 

6.             Each party warrants and represents that the person signing below
has authority to enter this contract.  In addition, each party warrants and
represents that it is in full and exclusive possession of any claims to be
waived, and that it has not assigned any of such claims to any third party.  Key
further warrants and represents that it is the successor in interest to the
assets and liabilities of Leasetec Corporation (“Leasetec”) and that Leasetec
assigned to Key all of its interests in the Lease.  Key agrees to indemnify
Zamba, including pay all costs, disbursements, attorneys’ fees and judgments,
for any claim brought against Zamba by Leasetec or an assignee of the Lease.

 

7.             This Settlement Agreement and Release shall be construed and
interpreted in accordance with the laws of the State of Minnesota.

 

8.             This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, authorized representatives of the parties have executed this
agreement on the date(s) set forth below, to be effective as of the date first
set forth above.

 

3

--------------------------------------------------------------------------------


 

 

Key Equipment Finance

 

 

 

 

March 13, 2003

 

By:

/s/ Sal Boschia

 

Date

Its:

Manager Special Accounts

 

 

 

 

Zamba Corp.

 

 

March 17, 2003

 

By:

/s/ Michael H. Carrel

 

Date

Its:

CFO

 

 

4

--------------------------------------------------------------------------------